Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 1 of 12 Page ID #:155



    1    Anita Susan Brenner, Esq. (SBN 58741)
         Leonard E. Torres, Esq. (SBN 60106)
    2    LAW OFFICES OF TORRES & BRENNER
         301 East Colorado Boulevard, Suite 614
    3    Pasadena, California 91101
         Telephone: (626) 792-3175
    4    Facsimile: (626) 792-2921
         E-mail:     info@torresbrenner.com
    5
         Attorneys for Defendants County of Los Angeles, a public entity, Deputy
    6    Jhonattan White, a public employee, erroneously sued as “Deputy White” and
         Deputy Alexandro Gonzalez, a public employee, erroneously sued as “Deputy
    7    Gonzalez”
    8    Jeremy D. Jass, Esq. (SBN 279466)
         JASS LAW
    9    4340 Von Karman Avenue, Suite 100
         Newport Beach, CA 92660
  10     Telephone: (562) 340-6299
         Email:      jeremy@jasslaw.com
  11
         Attorney for Plaintiff Anthony Polo
  12
  13                          UNITED STATES DISTRICT COURT
  14                        CENTRAL DISTRICT OF CALIFORNIA
  15
  16
         ANTHONY POLO,                            Case No.: 2:20-CV-04857-FMO (MAAx)
  17                                              [U.S. Magistrate Judge Maria A. Audero]
                             Plaintiff,
  18                                              DISCOVERY MATTER
         vs.
  19
         COUNTY OF LOS ANGELES;             STIPULATED PROTECTIVE
  20     DEPUTY WHITE, individually and ORDER
         as Deputy Sheriff No.: 512482;
  21     DEPUTY GONZALEZ, individually
         and as Deputy Sheriff No.: 460712;
  22     and DOES 1 through 10,
  23                          Defendants.
  24
  25
  26    1.     PURPOSES AND LIMITATIONS
  27           Discovery in this action is likely to involve production of confidential,
  28    proprietary, or private information for which special protection from public

         STIPULATED PROTECTIVE ORDER                                  2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 2 of 12 Page ID #:156



    1   disclosure and from use for any purpose other than prosecuting this litigation may
    2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    3   enter the following Stipulated Protective Order. The parties acknowledge that this
    4   Stipulated Protective Order does not confer blanket protections on all disclosures or
    5   responses to discovery and that the protection it affords from public disclosure and
    6   use extends only to the limited information or items that are entitled to confidential
    7   treatment under the applicable legal principles. The parties further acknowledge, as
    8   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    9   them to file confidential information under seal; Local Rule 79-5 sets forth the
  10    procedures that must be followed and the standards that will be applied when a
  11    party seeks permission from the Court to file material under seal. Discovery in this
  12    action is likely to involve production of confidential, proprietary, or private
  13    information for which special protection from public disclosure and from use for
  14    any purpose other than prosecuting this litigation may be warranted.
  15    2.    GOOD CAUSE STATEMENT
  16          Plaintiff Anthony Polo and Defendants County of Los Angeles, a public
  17    entity, Deputy Jhonattan White, a public employee, erroneously sued as “Deputy
  18    White” and Deputy Alexandro Gonzalez, a public employee, erroneously sued as
  19    “Deputy Gonzalez” through their respective counsel, request that this Court issue
  20    the proposed Protective Order pursuant to Joint Stipulation of all parties. Pursuant
  21    to the Notice of Reassignment to District Judge and Referral Magistrate Judge, any
  22    discovery matters must be submitted to the assigned Magistrate Judge. Dkt. 8.
  23    Pursuant to Federal Rules of Civil Procedure, Rules 16 and 26, and Local Rule 26-1
  24    of the Central District of California, the parties, by and through their attorneys of
  25    record, have conferred and have determined that all parties intend to disclose
  26    confidential documents, and have stipulated, as set forth in the concurrently filed
  27    Joint Stipulation, and thereby request that the Court issue the proposed Order.
  28          The parties stipulate that Good Cause exists.
         STIPULATED PROTECTIVE ORDER               2                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 3 of 12 Page ID #:157



    1         IT IS ORDERED THAT:
    2         The current lawsuit concerns the alleged detention of Plaintiff, and his claim
    3   for injuries. The records that will be at issue in this case include medical and mental
    4   health records, law enforcement records and employment records.
    5         1. SCOPE OF ORDER
    6         The following is a summary of the types of records to be covered by the
    7   proposed order.
    8         Medical and mental health records: The contemplated initial disclosure by
    9   defendants may include records that are relevant to this lawsuit for both the Plaintiff
  10    and the defense, but which otherwise would be privileged under the Health
  11    Insurance Portability and Accountability Act of 1996 (hereafter “HIPAA”),
  12    Standards for Privacy of Individually Identifiable Health Information (45 CFR Parts
  13    160 and 164); California’s Confidentiality of Medical Records Act (Cal. Civ. Code
  14    § 56 et seq.); California’s Patient Access to Health Records Act (Cal. H. & S. Code
  15    § 123110 et seq.); California’s Insurance Information and Privacy Protection Act
  16    (Cal. Ins. Code § 791 et seq.), and California’s Information Practices Act (Cal. Civ.
  17    Code § 1798 et seq.) These medical, mental health and injury records are not only
  18    privileged, but their public disclosure would cause embarrassment to parties as well
  19    as third parties or non-parties.
  20          Public health and safety: The only connection between the plaintiff and the
  21    public employee defendants is in the context of the public employees’ employment
  22    as law enforcement personnel. The proposed Order will further public health and
  23    safety by protecting those employees from having their depictions, photos, or
  24    descriptions made public.
  25          Embarrassment to parties and third-parties: Some records that may be
  26    disclosed involve parties or third parties who are not parties to this lawsuit, who
  27    would have privacy concerns and who may be embarrassed by disclosure.
  28          Risks of social media: The proposed Order would bar parties from posting
         STIPULATED PROTECTIVE ORDER               3                  2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 4 of 12 Page ID #:158



    1   the confidential records on social media, or otherwise releasing such records
    2   outside the context of this litigation. Public opinion concerning law enforcement
    3   policies and procedures is also a sensitive area. Embarrassment of parties and non-
    4   parties is a real concern in the Internet age and can lead to real harm to litigants.
    5   See Goldman, L. Trending Now: The Use of Social Media Websites in Public
    6   Shaming Punishments, 52 Am. Crim. L. Rev. 415 (2015); Doe v. George St. Photo
    7   & Video, LLC (N.D. Cal., 2016) 16-cv-02698-MEJ.
    8         In addition, plaintiff intends to request County defendants to produce certain
    9   documents and information, which County defendants contend to involve
  10    privileged and confidential information. In addition, through the course of
  11    discovery, plaintiff may produce privileged and confidential medical and mental
  12    health records to defendants.
  13          2. NO BURDEN TO COURT OR PARTIES
  14          Issuance of the protective order would not increase costs to the parties, and it
  15    does not burden to the Court. The proposed Order would eliminate the need for
  16    third parties to seek relief for their own protection, thereby reducing the burden on
  17    the Court and those third parties.
  18          The proposed Order does not address filing pleadings under seal. All counsel
  19    and their staff are familiar with the handling of confidential records.
  20          Issuance of the protective order would not increase costs to the parties, and it
  21    does not burden to the Court. The proposed Order would eliminate the need for
  22    third parties to seek relief for their own protection, thereby reducing the burden on
  23    the Court and those third parties.
  24
  25    3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  26          31.    Timing of Challenges.
  27                 Any Party or Nonparty may challenge a designation of confidentiality
  28                 at any time that is consistent with the Court’s Scheduling Order.

         STIPULATED PROTECTIVE ORDER                4                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 5 of 12 Page ID #:159



    1            3.2.   Meet and Confer.
    2                   The Challenging Party shall initiate the dispute resolution process,
    3                   which shall comply with Local Rule 37.1 et seq., and with
    4                   Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    5                   Conference for Discovery Disputes”).1
    6            3.3.   Burden of Persuasion.
    7                   The burden of persuasion in any such challenge proceeding shall be on
    8                   the Designating Party. Frivolous challenges, and those made for an
    9                   improper purpose (e.g., to harass or impose unnecessary expenses and
  10                    burdens on other parties) may expose the Challenging Party to
  11                    sanctions. Unless the Designating Party has waived or withdrawn the
  12                    confidentiality designation, all parties shall continue to afford the
  13                    material in question the level of protection to which it is entitled under
  14                    the Producing Party’s designation until the Court rules on the
  15                    challenge.
  16             4.     Any party may designate documents and other evidence as
  17    “confidential material” by including such a designation in their disclosure.
  18             5.     Confidential material shall be used solely in connection with the
  19    preparation and trial of the case, Case No. 2:20-cv-04857-FMO(MAAx), or any
  20    related appellate proceeding and not for any other purpose, including social media,
  21    law firm websites, or other litigation.
  22             6.     Material designated as “confidential” under this Protective Order, as
  23    well as the information contained therein, and any summaries, copies, abstracts, or
  24    other documents derived in whole or in part from material designated as
  25    confidential (hereinafter “confidential material” or “confidential information”)
  26
  27    1
         Judge Audero’s Procedures are available at
  28    https://www.cacd.uscourts.gov/honorable-maria-audero.
            STIPULATED PROTECTIVE ORDER               5                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 6 of 12 Page ID #:160



    1   shall be used solely for the purpose of litigating this action, and for no other action
    2   or purpose.
    3         7.       Confidential material may not be disclosed except as provided in
    4   paragraph 5.
    5         8.       Confidential material may be disclosed only to the following persons:
    6                  (a)   Counsel for any party, and any party to this litigation;
    7                  (b)   Paralegal, stenographic, clerical, and secretarial personnel
    8   regularly employed by counsel referred to in (a);
    9                  (c)   Court personnel, including stenographic reporters engaged in
  10    such proceedings as are necessarily incidental to preparation for the trial of this
  11    action;
  12                   (d)   Any outside expert or consultant retained in connection with this
  13    action, and not otherwise employed by either party; and,
  14                   (e)   Any “in-house” expert designated by either party to testify at
  15
        trial in this matter. Nothing in paragraph 8 is intended to prevent officials or
  16
        employees of County or other authorized government officials from having access
  17
        to the documents if they would have had access in their normal course of their job
  18
        duties.
  19
              9.       Each person to whom disclosure is made, with the exception of those
  20
        identified in paragraph 5 who are presumed to know the contents of the Protective
  21
        Order, shall, prior to the time of disclosure, be provided a copy of this Order by the
  22
        person furnishing him/her such material, and shall agree on the record or in writing,
  23
        that he/she has read the Protective Order, and that he/she understands the provisions
  24
        of the Protective Order. Such person must also agree in writing to be subject to the
  25
        jurisdiction of the United States District Court, Central District of California, with
  26
        respect to any proceedings relating to enforcement of this Order, including without
  27
        limitation, any proceedings for contempt. Unless made on the record in this
  28

         STIPULATED PROTECTIVE ORDER                6                  2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 7 of 12 Page ID #:161



    1   litigation, counsel making the disclosure to any person described above shall retain
    2   the original executed copy of said agreement until final termination of this
    3   litigation. (See Appendix “A”). The executed agreement must be provided to all
    4   other counsel within five (5) court days of counsel’s receipt of the agreement,
    5   except when the person to whom disclosure is made is an expert witness. In that
    6   case, the executed agreement must be provided to all other counsel at the time of
    7   expert disclosures.
    8         10.    Designation in conformity with this Protective Order requires: For
    9   information in documentary form (apart from transcripts of depositions or other
  10    pretrial or trial proceedings), Defendants and Plaintiff shall affix the legend
  11    “CONFIDENTIAL” at the bottom of each page that contains protected material.
  12    For information contained on a CD, DVD, or other similar storage device,
  13    Defendants and Plaintiff shall affix the legend “CONFIDENTIAL'” on the label.
  14          11.    Confidential material must be stored and maintained by counsel for
  15    Plaintiff at a location and in a secure manner that ensures that access is limited to
  16    the persons authorized under this Protective Order.
  17          12.    Confidential material disclosed to any party shall be clearly marked by
  18    receiving counsel and maintained by counsel with the following or similar legend
  19    recorded upon it in a way that brings its attention to a reasonable examiner:
  20          CONFIDENTIAL: THESE DOCUMENTS ARE SUBJECT TO
  21          THE TERMS AND CONDITIONS OF A PROTECTIVE ORDER,
  22          CASE NUMBER 2:20-cv-04857-FMO (MAAx)
  23          13.    Each person to whom disclosure is made shall not duplicate any
  24    confidential information except for working copies and for filing with the Court.
  25          14.    Testimony taken at a deposition may be designated as confidential by
  26    making a statement to that effect on the record at the deposition. Arrangements
  27    shall be made with the court reporter transcribing the deposition to separately bind
  28    such portions of the transcript containing information designated as confidential,
         STIPULATED PROTECTIVE ORDER               7                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 8 of 12 Page ID #:162



    1   and to label such portions appropriately.
    2         15.    If any information and/or documents which are the subject of this
    3   Protective Order are presented to this or any other court in any other manner prior
    4   to the time of trial, said information and/or documents shall be lodged under seal in
    5   compliance with Central District Local Rule 79-5.1 et seq.
    6         16.    In the event that any confidential material is used in any court
    7   proceeding in this action, it shall not lose its confidential status through such use,
    8   and the party using such material shall take all reasonable steps to maintain its
    9   confidentiality during such use. Any use of Protected Material at trial shall be
  10    governed by a separate agreement or order.
  11          17.    Within 60 days of the conclusion of the trial and of any appeal or upon
  12    termination of this litigation, all confidential material received by any party under
  13    the provisions of this Order, and copies thereof, including ESI, digital or electronic,
  14    shall be returned to opposing counsel.
  15          18.    If any party is served with a subpoena or an order issued in other
  16    litigation that would compel disclosure of any information or items designated in
  17    this action as “confidential,” such party must notify opposing counsel in writing (by
  18    e-mail and U.S. Mail, if possible) immediately and in no event more than three (3)
  19    days after receiving the subpoena or order. Such notification must include a copy of
  20    the subpoena or court order.
  21          19.    If any party learns that by inadvertence or otherwise, confidential
  22    material has been disclosed to any person or in any circumstance not authorized
  23    under this Protective Order, such party much notify all parties of the unauthorized
  24    disclosure, use their best efforts to retrieve all copies of the confidential material,
  25    and inform all person or persons to whom the unauthorized disclosure was made of
  26    the terms of this Order, and request that such persons execute the Confidentiality
  27    Agreement (Appendix A).
  28          20.    Nothing in this Protective Order shall be construed shall be construed
         STIPULATED PROTECTIVE ORDER                8                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 9 of 12 Page ID #:163



    1   as a waiver of any privilege (including work product) that may be applicable to any
    2   document or information. Further, by stipulating to the entry of this Protective
    3   Order, the parties do not waive any right they otherwise would have to object to
    4   disclosing or producing any information or item on any ground not addressed in
    5   this Protective Order. Similarly, the parties do not waive any right to object on any
    6   ground for use as evidence of any of the material covered by this Protective Order.
    7         21.    Further, this Protective Order is entered solely for the purpose of
    8   facilitating the exchange of documents, material, and information between the
    9   parties to this action without involving the Court unnecessarily in the process.
  10    Neither this Protective Order, nor the production of any document, material, or
  11    information, shall be deemed to have the effect of an admission or waiver by either
  12    party, or of altering the confidentiality or non-confidentiality of any such document,
  13    material, or information, or altering any existing obligation of any party or the
  14    absence thereof.
  15          22.    The Court shall have jurisdiction over the parties, their counsel and all
  16    persons to whom confidential information has been disclosed for the purpose of
  17    enforcing terms of this Protective Order, redressing any violation thereof, and
  18    amending or modifying the terms as the Court may deem appropriate.
  19          23.    The foregoing is without prejudice to the right of any party: (a) To
  20    apply to the Court for a further protective order relating to confidential material or
  21    relating to discovery in this litigation; (b) To apply to the Court for an order
  22    removing the confidential material designation from any documents; and (c) To
  23    apply to the Court for an order compelling production of documents or modification
  24    of this Order or for any order permitting disclosure of confidential material beyond
  25    the terms of this Order.
  26          24.    Nothing in this Protective Order abridges the right of any person to
  27    seek its modification by the Court in the future.
  28

         STIPULATED PROTECTIVE ORDER               9                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 10 of 12 Page ID #:164



    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2
    3   Dated: October 22, 2020           JASS LAW

    4                                     By: /s/ Jeremy D. Jass
    5                                           Jeremy D. Jass, Esq.
                                                Attorney for Plaintiff, Anthony Polo
    6
        Dated: October 22, 2020           LAW OFFICES OF TORRES & BRENNER
    7
    8                                     By:    /s/ Anita Susan Brenner
                                                 Anita Susan Brenner, Esq.
    9                                            Attorneys for Defendants County of
                                                 Los Angeles, a public entity, Deputy
   10                                            Alexandro Gonzalez and Deputy
                                                 Jhonattan White, public employees
   11
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   12
   13
        Dated: 10/26/20
   14
                                                 Maria A. Audero
   15                                            United States Magistrate Judge
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         STIPULATED PROTECTIVE ORDER        10                  2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 11 of 12 Page ID #:165



    1                                           EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                  [full name], of
    4                           [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                 [full name]
   19   of                                                       [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28

         STIPULATED PROTECTIVE ORDER                 11                   2:20-CV-04857-FMO (MAAX)
Case 2:20-cv-04857-FMO-MAA Document 28 Filed 10/26/20 Page 12 of 12 Page ID #:166



    1                           CERTIFICATION OF SERVICE

    2         I am employed in the county of Los Angeles, State of California. I am over
    3   the age of 18 and not a party to the within action; my business address is 301 East
        Colorado Boulevard, Suite 614, Pasadena, California 91101.
    4
    5        I hereby certify that on October 22, 2020, I electronically filed the following
        document(s) with the Clerk of the Court by using the CM/ECF system:
    6
    7         [PROPOSED] ORDER RE: PROTECTIVE ORDER
    8   Participants in the case who are registered CM/ECF users will be served by the
    9   CM/ECF system.
   10          I declare under penalty of perjury that the foregoing is true and correct. This
   11   certificate was executed in Alhambra, California on October 22, 2020.
   12
   13                                            /s/ Idalia G. Guzman
                                                       Idalia G. Guzman
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         STIPULATED PROTECTIVE ORDER              12                  2:20-CV-04857-FMO (MAAX)
